DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 7-11 of remarks, filed 12/29/2020, with respect to the rejection of claims 2-21 under 35 U.S.C. 112(a) as well as the rejection of claims 2-21 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 2-21 have been withdrawn. 

Allowable Subject Matter
Claims 2-21 are allowed.

Reasons for Allowance
According to 37 C.F.R. 1.104(e), it is the examiner's discretion to evaluate at the time of allowance whether the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims and set forth such a reasoning. At this time, the examiner believes that the claims allowed above require a separate reasoning to make the record clearer. The applicant or patent owner may file a statement commenting on the reasons for allowance within such time as may be specified by the examiner.
In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
Claims 2-21 are allowed for reasons argued by Applicant in the remarks filed 01/27/2021.
The prior art of record that was found and cited comprised the following reference(s): 
U.S. 2015/0326574 A1	“Amaladoss”
U.S. 2014/0181892 A1	“Von Bokern”
U.S. 2017/0005024 A1	“Pedersen”
Amaladoss disclosed an invention directed to validating a device based on a device fingerprint and creating an authenticated session based on a successful validation of the device. Amaladoss taught several of the features of the claimed invention with exception of receiving the security key independent from login credentials. The examiner relied on Von Bokern to disclose a system that taught how login credentials could be received separately from the security key. However, neither Amaladoss nor Von Bokern further disclosed receiving a communication from the operating system of the first device where such communication also comprised a session identifier. This last feature was taught in Pedersen, which the examiner cited in the final office action.
Therefore, the prior art of record does not teach or suggest individually or in combination the particular limitations listed below as recited in the current claims:
	“…in response to determining that the security key received during the second time period matches the security key received during the first time period, establishing an authenticated session with the first device that extends to a plurality of applications of the first device including the first application, wherein the authenticated session enables each of the plurality of applications to communicate with the system through the operating system”
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER LAGOR whose telephone number is (571)270-5143.  The examiner can normally be reached on Monday thru Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar B. Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/ALEXANDER LAGOR/
Primary Examiner
Art Unit 2491